THE THIRTEENTH COURT OF APPEALS

                                    13-15-00621-CV


                         Stanley D. Bujnoch, Life Estate, et al.
                                          v.
                              Copano Energy, LLC, et al.


                                  On Appeal from the
                    2nd 25th District Court of Lavaca County, Texas
                           Trial Cause No. 14-02-22612-CV


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be AFFIRMED IN PART and

REVERSED IN PART, and the case should be REMANDED to the trial court. The

Court orders the judgment of the trial court AFFIRMED IN PART and REVERSED IN

PART, and the case is REMANDED for further proceedings consistent with its opinion.

Costs of the appeal are adjudged 50% against appellants and against appellees.

      We further order this decision certified below for observance.

December 28, 2017